Citation Nr: 1440864	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The claim's jurisdiction currently lies with the Pittsburgh, Pennsylvania RO.  

During the pendency of this claim, the appellant has been diagnosed with PTSD, generalized anxiety disorder, and adjustment disorder, mixed features.  Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Since he has been diagnosed with more than PTSD, the claim has been recharacterized as an acquired psychiatric disorder, to include PTSD.  It is now reflected as such on the title page.  

In September 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the claims folder.  

In February 2011, AMVETS revoked their power of attorney on behalf of the appellant.  The appellant is now unrepresented in this claim.  

The Board remanded the instant case in March 2014 for further development.  


FINDINGS OF FACT

1.  The most persuasive evidence of record shows the appellant does not have a current PTSD diagnosis that conforms to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV).  

2.  The most persuasive evidence of record shows the appellant's acquired psychiatric disorders, other than PTSD, did not manifest during, or as a result of, active military service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the appellant notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  

The VCAA duty to notify was satisfied by way of a letter sent to the appellant in September 2009.  The letter fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection for PTSD/psychiatric disorder on appeal.  Under these circumstances, the Board finds that adequate notice was provided prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in the development of a claim.  This duty includes assisting the veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the appellant's service treatment records (STRs), and VA outpatient treatment records have been associated with the claims folder.  Additionally, the appellant has not identified any outstanding records that have not been requested or obtained.  

The appellant was afforded a VA examination for compensation purposes in April 2014.  The Board finds that the examination report and is adequate as the examiner conducted clinical evaluation, interviewed the appellant, and described the appellant's disability in sufficient detail.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  

Further, the appellant was provided an opportunity to set forth his contentions at a Travel Board hearing in September 2011 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issue on appeal.   The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

The Board is also satisfied that there has been substantial compliance with the March 2014 remand directives, which included obtaining any additional VA medical records and affording the appellant a VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with DSM-IV); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the appellant engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the appellant engaged in combat with the enemy and the claimed stressor is related to that combat, the appellant's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service.  38 U.S.C.A. § 1154(b) ; 
38 C.F.R. § 3.304(f) ; see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by an appellant is related to the appellant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the appellant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010)  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Service treatment records show no findings, treatment, or diagnoses of PTSD or any other acquired psychiatric disorder.  

After service, the appellant was diagnosed with PTSD, adjustment disorder, depression and generalized anxiety disorder,   He underwent treatment from February 2009 to April 2011 for PTSD, depressive disorder, and generalized anxiety disorder.  He was prescribed medication for treatment of these disorders.  

In April 2009, the appellant underwent a VA outpatient evaluation for PTSD.  He was diagnosed with adjustment disorder with mixed emotion and alcohol dependence in full sustained remission.  Although the appellant reported exposure to combat, he did not report symptoms indicative of PTSD.  The examiner indicated that the  appellant exhibited symptoms of anxiety and depression that were related to adjustment to his current financial and social situation.  

The appellant testified at a Travel Board hearing in September 2011.  He related that it had been 40+ years since Vietnam and he still was having bad memories.  He indicated that his son was in the Air Force and seeing him in his uniform took him back to his patrols in service.  He related that he was mortared and rocketed and he served on firing teams at night.  All of these incidents made him "scared."  He testified that his first marriage ended because he was violent with his wife when he came back from Vietnam.  He testified that he was treated at VA, he took medication but hated it, indicating that all of his medications just covered it up.  He stated that he was unable to get rid of the thoughts and memories, and although his second wife tells him to just get over it, he can't let it go.  He stated that his military occupational specialty was supply and he related incidents when his convoy was rocketed, and other stressors including performing a great deal of guard duty.  He stated that he extended his tour of duty in Vietnam because he felt he had not done enough.  He testified that he was "always scared."

Pursuant to the Board's September 2011 Travel Board hearing, the appellant underwent an additional VA examination in April 2014.  The examiner stated that the appellant was treated by a psychiatry resident and was diagnosed with PTSD, alcohol dependence in remission, and generalized anxiety disorder.  He was prescribed Zoloft, Trazodone, and aripeprazole.  He eventually dropped out of psychotherapy and psychiatry treatment in early 2011 due to transportation issues.  At the time of the April 2014 examination, it was noted that he was not currently prescribed any psychotropic medication.  He was determined to be mildly depressed.   The examiner stated that the appellant experienced some symptoms suggestive of PTSD shortly after discharge from service.  Over time, he became less anxious and experience fewer dreams.  The examiner stated that the appellant's symptoms did not meet the diagnostic criteria for PTSD based on DSM-IV.  His current diagnoses, based on this examination, were persistent depressive disorder, and alcohol use disorder, in remission.  The examiner stated that the appellant did not have a psychiatric disorder that was caused by active duty or a medical condition which aggravated his psychiatric condition.  The examiner also indicated that the April 2009 VA evaluation did not diagnose PTSD.  The diagnosis of PTSD was previously offered by VA psychiatry.  Psychological testing and the claims file were not considered in that PTSD diagnosis.  The examiner stated that the examination which she performed had the benefit of additional information and she found it was more thorough and accurate.  The appellant's symptoms of depression were related to psychosocial stressors such as financial strain and feelings of not having done anything in his life.  These symptoms were less likely than not caused by service.  

Based on review of the evidence, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case.  Although the appellant set forth stressors which show that he expressed fear of hostile military or terrorist activity, these stressors did not adequately support a diagnosis of PTSD in accordance with DSM-IV.  The diagnosis of PTSD was made by VA psychiatry in a treatment venue and the diagnosis was made without the benefit of psychological testing, review of the appellant's medical records or STRs.  The April 2009 VA examination, which did not diagnose PTSD, was also rendered outside the scope of the DSM-IV criteria.  The April 2014 VA examination, which had the benefit of the appellant's medical records, psychological testing, examination of the appellant, and was performed in accordance with DSM-IV, determined that the appellant's symptoms, although suggestive of PTSD, were more related to a diagnosis of depression, indicating psychosocial symptoms such as financial strain and feelings of having not done anything in his life.  This examiner did not rely only on the self-reported history, but rather conducted a detailed and thorough examination of the appellant and review of the Veteran's VBMS file.  She also had the benefit of psychological testing.  As such, this examination is the most probative and is entitled to significant weight.  To be probative a medical opinion or examination report must (1) contain a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). This medical opinion meets the Stefl criteria.  None of the other medical evidence of record provided as thorough a review of the medical evidence or specific evaluation of the appellant's stressors in conjunction with an analysis of DSM-IV criteria.  

Although the appellant has contended that he experiences PTSD, he is not, as a layperson, competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The April 2014 VA examiner provided the most probative medical evidence of record.  The VA examiner specifically found that the appellant does not have a diagnosis of PTSD in accordance with the criteria listed in DSM-IV.  There is no similarly probative evidence of record of a diagnosis of PTSD in accordance with the DSM-IV criteria.  The Board thus finds that the claim for service connection for PTSD fails on the basis that all three elements for service connection under 38 C.F.R. § 3.304(f) have not been met.  

As for the issue of service connection for an acquired psychiatric disorder other than PTSD, the record contains other diagnoses of the appellant's psychiatric disorder, to include depressive disorder, generalized anxiety disorder, and adjustment disorder.  None of the evidence of record has attributed any of those diagnosed disorders to the appellant's active duty service.  STRs showed no findings of any acquired psychiatric disorder in service.  Both the April 2009 and April 2014 VA examinations attributed the appellant's symptomatology of anxiety and depression to the appellant's psychosocial stressors of financial strain and his social situation.  The April 2014 VA examination specifically stated that in additional to stressors of financial strain, the appellant exhibited feelings not having done anything in his life.  The examiner specifically opined that this was less likely than not due to the appellant's active service.  As there is no evidence, medical or lay, which in any way attributes the appellant's acquired psychiatric disorder, namely depressive disorder, generalized anxiety disorder or adjustment disorder, to his active service, service connection for an acquired psychiatric disorder other than PTSD is also denied.  

As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


